Name: Council Regulation (EEC) No 3878/86 of 16 December 1986 concerning the application of Decision No 2/86 of the EEC-Malta Association Council extending Decision No 2/84 derogating from the provisions concerning the definition of the concept of originating products laid down in the Agreement establishing an association between the European Economic Community and Malta in respect of intermediate frequency transformers
 Type: Regulation
 Subject Matter: Europe;  international trade;  electronics and electrical engineering
 Date Published: nan

 20 . 12. 86 Official Journal of the European Communities No L 361 /3 COUNCIL REGULATION (EEC) No 3878/86 of 16 December 1986 concerning the application of Decision No 2/86 of the EEC-Malta Association Council extending Decision No 2/84 derogating from the provisions concerning the definition of the concept of originating products laid down in the Agree ­ ment establishing an association betwen the European Economic Community and Malta in respect of intermediate frequency transformers part of the Agreement, the Association Council adopted Decision No 2/86 extending Decision No 2/84 deroga ­ ting from the provisions concerning the said definition ; Whereas this Decision should be applied in the Commu ­ nity, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Agreement establishing an association between the European Economic Community and Malta (') was signed on 5 December 1970 and entered into force on 1 April 1971 ; Whereas a Protocol laying down certain provisions rela ­ ting to the Agreement establishing an association between the European Economic Community and Malta (2) was signed in Brussels on 4 March 1976 and entered into force on 1 June 1976 ; Whereas, pursuant to Article 25 of the Protocol concer ­ ning the definition of the concept of originating products and methods of administrative cooperation annexed to the Protocol referred to above and forming an integral HAS ADOPTED THIS REGULATION i Article 1 Decision No 2/86 of the EEC-Malta Association Council attached to this Regulation shall be applicable in the Community. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 December 1986. For the Council The President G. HOWE (') OJ No L 61 , 14. 3 . 1971 , p . 1 . (2) OJ No L 111 , 28 . 4. 1976, p. 3 .